DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 for being unpatentable over Abramov et al. (US 2010/0210442).
Regarding Claim 1, Abramov teaches a glass (Paragraph 0001) comprising a compressive layer extending from a surface of the glass to DOC, the compressive surface layer having a maximum compressive stress and a central region have a maximum physical central tension at a center of the glass, the central region extending outward from the center of the glass to the depth of compression. (Paragraph 0021). 
Abramov teaches the glass can have a thickness of 100 microns to 3 mm. (Paragraph 0017). This overlaps the claimed range of 0.3 to 1.0 mm. Abramov teaches the DOC can have a thickness of 20 microns or greater. (Paragraph 0021). This means the DOC is greater than 0.08 times the thickness. Abramov teaches the CT is less than about 100 MPa and the CS is at least 200 MPa. (Paragraph 0021). 
Abramov teaches CT should be less than about 100 MPa. (Paragraph 0021) This overlaps the ranges recited in i, ii, and ii, as i ranges from greater than 59 to 94 MPa, ii ranges from greater than 48 to 63 MPa, and iii ranges greater than from 37 to 46 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05)
Abramov does not teach the average elastic energy density. However, Abramov teaches the same structure as the claimed glass as well as the same composition (Paragraph 0018). Therefore, the glass taught by Abramov would inherently have the same physical properties, such as the average elastic energy density as the claimed glass. 
Regarding Claim 2, Abramov teaches the CT should be less than about 100 MPa. (Paragraph 0021). This about means it can be greater than 100 MPa. Therefore, this range by Abramov overlaps the claimed ranges recited in a, b, c, as a ranges from greater than 63 to 101 MPa, b ranges from greater than 50 to 65 MPa, and c ranges from greater than 37 to 48 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 3-4, Abramov does not specifically teach the claimed average elastic energy density. However, Abramov teaches the same structure and composition as the claimed glass. Therefore, the glass taught by Abramov would also inherently have the same physical properties, such as average energy density.
Regarding Claim 5, Abramov teaches CS is at least 200 MPa. (Paragraph 0021). This overlaps the claimed range of at least 150 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 6, Abramov teaches the CS is at least 200 MPa (Paragraph 0021). This overlaps the claimed range of less than 250 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 7, Abramov teaches the glass is an alkali aluminosilicate glass. (Paragraph 0013)
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Zhang/Primary Examiner, Art Unit 1781